AMENDED AND RESTATED MINERAL PROPERTY ACQUISITION AGREEMENT







THIS AMENDED AND RESTATED MINERAL PROPERTY ACQUISITION AGREEMENT (“Agreement”)
is made effective as of the 10th day of February, 2012 (the “Effective Date”) by
and between Shining Tree Resources Corp., an Ontario corporation (“Seller”) and
Joshua Gold Resources Inc., a Nevada corporation (“Purchaser”). Purchaser and
Seller are collectively referred to herein as the “Parties” and individually as
a “Party”.




RECITALS:




WHEREAS, Seller is the beneficial owner of an undivided one hundred percent
(100%) interest in and to those certain mineral interests described and
illustrated in Exhibit “A” attached hereto (the "Property") located at Churchill
Township and Asquith Township, Ontario, Canada;

WHEREAS, on February 7, 2012, the Parties entered into that certain Mineral
Property Acquisition Agreement (the “Original Acquisition Agreement”) for the
purchase and sale of an undivided fifty percent (50%) interest in and to the
Property (the “Conveyed Property”);

WHEREAS, the Parties desire to amend and restate the Original Acquisition
Agreement pursuant to the terms and conditions of this Agreement; and

WHEREAS, the Parties acknowledge and agree that this Agreement shall embody
their full and complete understanding with respect to the subject matter herein
contained.

NOW, THEREFORE, for and in consideration of the forgoing recitals, the mutual
terms, covenants and conditions contained herein and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree that the
Original Acquisition Agreement is hereby amended and restated in its entirety as
follows:




1.

Defined Terms.  For the purposes of this Agreement, unless the context otherwise
requires, the following terms shall have the respective set out below and
grammatical variations of such terms shall have corresponding meanings:




(a)

“Agreement”, “this Agreement”, “herein”, “hereby”, “hereof”, “hereunder” and
similar expressions shall mean or refer to this Agreement and any and all
agreements or instruments supplemental or ancillary hereto and the expression
“section” followed by a number of means and refers to the specified section of
this Agreement;




(b)

“Closing” has the meaning set out in Section 4 of this Agreement;




(c)

“Closing Date” has the meaning set out in Section 4 of this Agreement;








1









(d)

“Damages” has the meaning set out in Section 7 of this Agreement;




(e)

“Expenditures” means all direct and indirect expenses of or incidental to
Operations conducted by on or behalf of the Purchaser together with any and all
costs, fees and expenses that may be paid to obtain feasibility, engineering or
other studies or reports on or with respect to the Conveyed Property;




(f)

“Shining Tree Resources Corp. Agreement” has the meaning set out in Subsection
5(c)of this Agreement;




(g)

“NSR” has the meaning set out in Subsection 6(i) of this Agreement;




(h)

“Indemnified Party” has the meaning set out in Section 8 of this Agreement;




(i)

 “Indemnifying Party” has the meaning set out in Section 8 of this Agreement;




(j)

Operations” means any and every kind of work which the Purchaser in its sole and
absolute discretion elects to do or to have done or approve to have done to
conduct mineral exploration on the Conveyed Property;




(k)

“Parties” shall mean the Purchaser and the Seller and their respective
administrators, successors and permitted assigns; and




(l)

“Property” has the meaning set out in Exhibit “A” to this Agreement.




2.

Acquisition of the Property.  Subject to the terms and conditions contained
herein, Seller hereby agrees to sell to Purchaser and Purchaser hereby agrees to
purchase from Seller the Conveyed Property free from all liens, mortgages,
charges, pledges, encumbrances or other burdens with all rights now or
thereafter attached thereto.




3.

Purchase Consideration.  As consideration for the sale of the Conveyed Property,
Purchaser shall deliver the following to Seller in the manner set forth below:




(a)

Fifty Thousand Dollars (CDN $50,000.00) according to the following schedule:

(i) Ten Thousand Dollars (CDN $10,000) upon execution of this Agreement;

(ii) Fifteen Thousand Dollars (CDN $15,000) due on March 30, 2012;

(iii) Fifteen Thousand Dollars (CDN $15,000) due on June 30, 2012; and

(iv) Ten Thousand Dollars (CDN $10,000) due on July 30, 2012.




(b)

subject to the approval of the Board of Directors of Joshua Gold Resources Inc.,
One Million (1,000,000) common shares of the Purchaser on or before March 30,
2012; and




(c)

Complete Two Hundred Thousand Dollars (CDN $200,000.00) of Expenditures on the
Conveyed Property on or before February 10, 2014.  Upon completion of  





2







payment for the Property in the aggregate amount of Fifty Thousand Dollars (CDN
$50,000) of Expenditures on the Conveyed Property, the seller will issue to the
Purchaser 1,000,000 common shares of the Seller on or before July 30, 2012.




4.

Closing.  The closing (the “Closing”) of the transactions contemplated hereby
shall take place simultaneous with the execution of this Agreement by the
Parties (the “Closing Date”).  At, or prior to, Closing, the Parties shall each
execute and deliver, or cause to be executed and delivered, effective as of the
date hereof, the following agreements and other instruments:




(a)

all necessary deeds, conveyances, bills of sale, assurances, transfers,
assignments and consents, including all necessary consents and approvals, and
any other documents necessary or reasonably required to effectively transfer the
Conveyed Property to the Purchaser (or, at the sole and absolute discretion of
the Purchaser, to such other entity or subsidiary as may be determined by the
Purchaser) with good and marketable title, free and clear of all mortgages,
liens, charges, pledges, claims, security interests or encumbrances whatsoever;
and




(b)

all necessary consents and approvals in writing to the completion of the
transactions contemplated herein.




5.

Representations and Warranties of Seller.  Seller hereby represents and warrants
to Purchaser as follows:



(a)     

Seller is a corporation duly organized and validly existing under the laws of
the Province of Ontario, Canada and has all requisite power and authority to
carry on its businesses, to own, lease, operate and hold its properties and
assets, to enter into the Agreement and to carry out the provisions hereof;



(b)    

the execution and delivery of this Agreement and the agreements contemplated
hereby has been duly authorized by all necessary corporate action on the
Seller's part;




(c)

there is no adverse claim or challenge to the ownership of or title to any part
of the Property nor to the knowledge of Seller - Shining Tree Resources
Corporation or is there any basis therefore;




(d)

the mineral claims comprising the Property have been properly staked and
recorded and are in good standing in the mining division in which they were
recorded;




(e)

to the best of Seller’s knowledge, any and all previous work conducted on the
Property was conducted in accordance with all applicable environmental law,
orders and rulings;




(f)

all taxes, assessments, rentals, levies or other payments relating to the
Property and





3







required to be made to any federal, provincial or municipal governmental
instrumentality have been made;




(h)

all assessment work has been performed, filed and recorded to maintain the
Property     in good standing until the respective dates set out in Exhibit “A”;




(i)

the Property (including all ores, concentrates, minerals, metals or products in,
on or under the Property or which may be removed or extricated therefrom) and
the Seller's 100% interest therein are, free and clear of any and all liens,
charges, claims, encumbrances, mortgages, hypothecs, agreements, adverse claims
(including, without limitation, any order or judgment relating to the Property
or any legal proceedings in process, pending or threatened which might result in
any such order or judgment), royalties or other payments in the nature of a rent
or royalty, or other interests of whatsoever nature or kind, recorded or
unrecorded;




(j)

the Seller has not received from any governmental instrumentality any notice of,
or communication relating to, any actual or alleged breach of any environmental
laws, regulations, policies or requirements, and there are no outstanding work
orders or actions required to be taken relating to environmental matters
respecting the Property or any operations carried out thereon;




(k)

none of the execution or delivery hereof or the performance by the Seller of its
obligations hereunder will cause default under, or conflict, with any provisions
of any agreements to which the Seller is a party;




(l)

to the best of Seller's knowledge, the Property is free and clear of all
unprotected open mine shafts, mine openings or workings, open pits, rock
stockpiles, mine tailings, or waste materials; 

(m)

there have been no material spills, discharges, leaks, emissions, ejections,
escapes, dumpings or other releases of any kind of any toxic or hazardous
substances in, on or under the Property or the environment surrounding it and
there is no presence of polychlorinated biphenyl in, on or under the Property;




(n)

he has not granted any person or corporation access to or the right to enter
upon and explore or investigate the mineral potential of the Property nor is it
aware of any such exploration or investigation having been conducted thereon; 

(o)

the Property is not subject to any outstanding obligations or liabilities
whatsoever or any agreement with any third party;




(p)

there are no outstanding or pending actions, suits or claims affecting all or
any part of the Property;  

(q)

the Seller has and will continue to make available to the Purchaser all
information in its possession or control relating to work done on or with
respect to the Property which could possibly be considered to be materially
significant in indicating whether the Property might or might not have the
potential for economic mineralization;  





4









(r)

the surface rights of the Conveyed Property have not been dealt with or
encumbered in any fashion by it and it has the right and has unimpeded access to
the surface area of the Conveyed Property;




(s)

neither the entering into of this Agreement nor the conveyance to the Purchaser
of an ownership interest in the Conveyed Property is or will be in contravention
of the Planning Act (Ontario);




(t)

the Seller is not aware of any restriction on the zoning of the Property or any
proposed change to such zoning which would hinder or prohibit the intended use
by the Purchaser of the Property for exploration and mining activity;




(u)

there is no contract, option or any other right of another binding upon or which
at any time in the future may become binding upon the Seller to sell, transfer,
assign, pledge, charge, mortgage or in any other way dispose of or encumber the
Property other than pursuant to the provisions of this Agreement; and




(v)

The covenants, representations and warranties of the Seller contained in this
Agreement and any agreement, instrument, certificate or other document executed
or delivered pursuant hereto shall survive the execution of this Agreement.






6.

Representations and Warranties of Purchaser.  Purchaser hereby represents and
warrants to Seller as follows:



(a)     

Purchaser is a corporation duly organized and validly existing under the laws of
 the State of Nevada, USA and has all requisite power and authority to carry on
its businesses, to own, lease, operate and hold its properties and assets, to
enter into the Agreement and to carry out the provisions hereof;

(b)      the execution and delivery of this Agreement and the agreements
contemplated hereby has been duly authorized by all necessary corporate action
on the Purchaser's part;



(c)    

no proceedings are pending for, and the Purchaser is unaware of, any basis for
the institution of any proceedings leading to the dissolution or winding up of
the Purchaser or the placing of the Purchaser in bankruptcy or subject to any
other laws governing the affairs of insolvent companies;

(d)     

there is no basis for and there are no actions, suits, judgments, investigations
or proceedings outstanding or pending or, to the best of the knowledge,
information and belief of the Purchaser, after making due inquiry, threatened
against or affecting the Purchaser at law or in equity or before or by any
federal, state, municipal or other governmental department, commission, board,
bureau or agency;




(e)

Purchaser will do all work on the Conveyed Property in a good and workmanlike
fashion and in accordance with all applicable laws, regulations, orders and
ordinances of any governmental authority, including without limitation, any and





5







all applicable environmental law, orders and rulings;




(f)     

neither this Agreement nor any other document, certificate or statement
furnished to Seller by or on behalf of the Purchaser in connection with the
transactions contemplated hereby knowingly or negligently contains any untrue or
incomplete statement of material fact or omits to state a material fact
necessary in order to make the statements therein not misleading; and




(g)

the covenants, representations and warranties of the Purchaser contained in this
Agreement and any agreement, instrument, certificate or other document executed
or delivered pursuant hereto shall survive the execution of this Agreement.




7.

Indemnification.  Each Party (the “Indemnifying Party”) shall, and hereby agrees
to, indemnify and hold harmless the other Party (the “Indemnified Party”) at all
times from and after the Closing Date against and in respect to any Damages, as
hereinafter defined.  "Damages," as used herein, shall include any claims,
actions, demands, losses, liabilities (joint or several), penalties, damages,
judgments, costs and expenses, including reasonable counsel fees incurred in
investigating or in attempting to avoid the same or oppose the imposition
thereto, or in enforcing the provisions of this paragraph, resulting to the
Indemnified Party from:




(a)

Any inaccurate representation made by the Indemnifying Party in or under this
Agreement; and/or




(b)

Breach of default in the performance by the Indemnifying Party of any of the
warranties and obligations to be performed by it hereunder.




8.

Damages.  In the event that Purchaser fails to make a payment hereunder or
otherwise fails to deliver the consideration in the manner specified in Section
2 hereof, Seller, at its sole option, may terminate this Agreement.  Upon
termination of the Agreement hereunder, the Property shall immediately revert
back to the Seller and all payments made to the Seller as of the date of
termination shall be non-refundable. In the alternative, should Seller choose
not to terminate this Agreement, the unpaid balance of the purchase
consideration shall accrue interest at a default rate of one  percent (1%) per
month.




9.

Relationship of Parties.  The Parties have not created a partnership and nothing
shall be construed so as to conclude that Seller and Purchaser are employees or
employers of one another, joint venturers, partners or anything other than
independent of one another.  No Party shall have any authority to act for, or to
assume any obligations or responsibility on behalf of, any other party except as
may be, from time to time, agreed upon in writing between the parties or as
otherwise expressly provided.




10.

Compliance with the Law.   The Parties shall comply with all applicable laws and
government regulations applicable to their activities under this Agreement.








6










11.

Entire Agreement.  This Agreement, including Exhibit hereto, shall constitute
the entire Agreement between the Parties with respect to the transactions
contemplated hereby and supersedes any and all prior and/or existing agreements
or understandings between the Parties concerning or related to matters referred
to herein.  No agreement or understanding to modify this Agreement shall be
binding upon either Party unless in writing and signed by both Parties.




12.

Waiver.  Except as otherwise specified in this Agreement, the failure of either
Party to exercise any of its rights under this Agreement on one occasion shall
not be deemed a waiver of such rights or any other right on any other occasions.




13.

Notices.  Any notice required or permitted under this Agreement shall be in
writing and shall be deemed to have been sufficiently given or served and
effective for all purposes when delivered by a nationally recognized overnight
delivery service or three (3) days after deposit with the United States or
Canadian Postal Service via certified mail, postage pre-paid, addressed as
follows:




If to Seller, then to:

Shining Tree Resources Corporation.

Attn: Scott Keevil

99 Bronte Road, Suite 708

Oakville, Ontario, Canada L6L 3B7




If to Purchaser, then to:

Joshua Gold Resources Inc.

Attn:  Benjamin Ward

99 Bronte Road, Suite 121

Oakville, Ontario, Canada L6L 3B7










with a copy to:

H. Grady Thrasher, IV

Joyce Thrasher Kaiser & Liss, LLC

Five Concourse Parkway, Suite 2600

Atlanta, Georgia, USA 30328




Any Party hereto may change its address of record for receiving notices by
giving the other Party notice of such change in the manner set forth above.




14.

Assignment.  This Agreement may not be assigned or transferred by any Party
without the prior, written consent of the other Party.




15.

Further Assurances.  Purchaser will, at the request of Seller, from time to
time, at its own cost and expense, execute and deliver to Seller such documents,
and take or cause to be taken, all such other or further actions, as Seller may
request in order to effectuate the intent and all rights contemplated by this
Agreement or to vest more fully in or assure to Seller a security interest in





7







the Conveyed Property or to comply with applicable statutes or law. To the
extent permitted by law, Purchaser authorizes Seller to file such statements or
amendments at any time in any jurisdiction to assure a security interest in the
Conveyed Property.




16.

Attorneys’ Fees. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.




17.

Counterparts.  This Agreement and any amendment hereof may be executed in any
number of counterparts and by each Party on a separate counterpart, each of
which, when so executed and delivered, shall be deemed to be an original and all
of which taken together shall constitute one and the same instrument.  In
producing this Agreement, it shall not be necessary to produce or account for
more than one such counterpart signed by the person against whom enforcement is
sought.




EXECUTED AND DELIVERED by the Parties under seal, or by their duly authorized
agent under seal, as of the Effective Date.




SELLER:

PURCHASER:




Shining Tree Resources Corp.,

Joshua Gold Resources Inc.,

an Ontario corporation.

a Nevada corporation.




By: /s/ Scott Keevil

By: /s/ Benjamin Ward




Name: Scott Keevil

Name: Benjamin Ward




Title: President

Title: President





























8






















EXHIBIT “A”

Description of the Property

      

CLAIM #:

TOWNSHIP

RECORDED HOLDER

DUE DATE

4251801

Churchill

Shining Tree Resources Corp.

 

4251802

Churchill

Shining Tree Resources Corp.

 

4251803

Churchill

Shining Tree Resources Corp.

 

4251805

Asquith

Shining Tree Resources Corp.

 








9





